The order in this case should be affirmed, for the reason, not only that the mandamus applied for would be an unlawful interference with the custody of the books and records vested by law in the county clerk (1 R.S., 375, § 52), but that the subject of indexing such books is regulated by the statute (Laws of 1843, chap. 199), which prescribes the manner in which the indices shall be made, devolves the duty of making them upon the county clerk, and provides for his compensation for so doing. The board of supervisors had no power to change the method of indexing prescribed by statute, nor to transfer the duty or power of making the indices from the county clerk to any other person. When the relator ceased to be county clerk the duty of making indices, when necessary, devolved upon his successor in office, and became one of his official duties.
The order should be affirmed, with costs.
All concur.
Order affirmed.